       Case 1:19-cv-00269-AW-GRJ Document 1 Filed 11/12/19 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA

DEBORAH LAUFER, Individually,            :
                                         :
            Plaintiff,                   :
                                         :
v.                                       :               Case No.
                                         :
GULF WALTON, INC. d/ba BEST WESTERN :
CROSSROADS INN, a Florida Corporation,   :
                                         :
            Defendant.                   :
_______________________________________/ :
                                         :
                                         :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, DEBORAH LAUFER, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

GULF WALTON, INC. d/ba BEST WESTERN CROSSROADS INN, a Florida Corporation,

(sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation

expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”).

1.             Plaintiff is a resident of Alachua County, Florida, is sui juris, and qualifies as an

               individual with disabilities as defined by the ADA. Plaintiff is unable to engage in

               the major life activity of walking more than a few steps without assistive devices.

               Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other support

               and has limited use of her hands. She is unable to tightly grasp, pinch and twist of the

               wrist to operate. Plaintiff is also vision impaired. When ambulating beyond the

               comfort of her own home, Plaintiff must primarily rely on a wheelchair. Plaintiff
     Case 1:19-cv-00269-AW-GRJ Document 1 Filed 11/12/19 Page 2 of 11



          requires accessible handicap parking spaces located closet to the entrances of a

          facility. The handicap and access aisles must be of sufficient width so that she can

          embark and disembark from a ramp into her vehicle. Routes connecting the handicap

          spaces and all features, goods and services of a facility must be level, properly

          sloped, sufficiently wide and without cracks, holes or other hazards that can pose a

          danger of tipping, catching wheels or falling. These areas must be free of obstructions

          or unsecured carpeting that make passage either more difficult or impossible.

          Amenities must be sufficiently lowered so that Plaintiff can reach them. She has

          difficulty operating door knobs, sink faucets, or other operating mechanisms that

          tight grasping, twisting of the wrist or pinching. She is hesitant to use sinks that have

          unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks must

          be at the proper height so that she can put her legs underneath to wash her hands. She

          requires grab bars both behind and beside a commode so that she can safely transfer

          and she has difficulty reaching the flush control if it is on the wrong side. She has

          difficulty getting through doorways if they lack the proper clearance.

2.        Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

          "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

          determining whether places of public accommodation and their websites are in

          compliance with the ADA.

3.        According to the county property records, Defendant owns a place of public

          accommodation as defined by the ADA and the regulations implementing the ADA,

          28 CFR 36.201(a) and 36.104. The place of public accommodation that the


                                             2
     Case 1:19-cv-00269-AW-GRJ Document 1 Filed 11/12/19 Page 3 of 11



          Defendant owns is a place of lodging known as BEST WESTERN CROSSROADS

          INN, 2343 U.S. 331 S S, Defuniak Springs, FL 32435, and is located in the County

          of WALTON COUNTY, (hereinafter "Property").

4.        Venue is properly located in the NORTHERN DISTRICT OF FLORIDA because

          the injury occurred in this district.

5.        Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

          original jurisdiction over actions which arise from the Defendant’s violations of Title

          III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

          U.S.C. § 2201 and § 2202.

6.        As the owner of the subject place of lodging, Defendant is required to comply with

          the ADA. As such, Defendant is required to ensure that it's place of lodging is in

          compliance with the standards applicable to places of public accommodation, as set

          forth in the regulations promulgated by the Department Of Justice. Said regulations

          are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

          Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

          by reference into the ADA. These regulations impose requirements pertaining to

          places of public accommodation, including places of lodging, to ensure that they are

          accessible to disabled individuals.

7.        More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

          requirement:

          Reservations made by places of lodging. A public accommodation that owns,
          leases (or leases to), or operates a place of lodging shall, with respect to



                                              3
     Case 1:19-cv-00269-AW-GRJ Document 1 Filed 11/12/19 Page 4 of 11



          reservations made by any means, including by telephone, in-person, or through a
          third party -
                  (i) Modify its policies, practices, or procedures to ensure that individuals
                  with disabilities can make reservations for accessible guest rooms during
                  the same hours and in the same manner as individuals who do not need
                  accessible rooms;
                  (ii) Identify and describe accessible features in the hotels and guest rooms
                  offered through its reservations service in enough detail to reasonably
                  permit individuals with disabilities to assess independently whether a
                  given hotel or guest room meets his or her accessibility needs;
                  (iii) Ensure that accessible guest rooms are held for use by individuals
                  with disabilities until all other guest rooms of that type have been rented
                  and the accessible room requested is the only remaining room of that type;
                  (iv) Reserve, upon request, accessible guest rooms or specific types of
                  guest rooms and ensure that the guest rooms requested are blocked and
                  removed from all reservations systems; and
                  (v) Guarantee that the specific accessible guest room reserved through its
                  reservations service is held for the reserving customer, regardless of
                  whether a specific room is held in response to reservations made by others.

8.        These regulations became effective March 15, 2012.

9.        Defendant, either itself or by and through a third party, implemented, operates,

          controls and or maintains websites for the Property which contains an online

          reservations        system.        These      websites        are    located       at

          https://www.bestwestern.com/en_US/book/hotel-rooms.10184.html?iata=001718

          80&ssob=BLBWI0004G&cid=BLBWI0004G:google:gmb:10184. Defendant also

          utilizes third party online reservations systems, including booking.com, agoda.com,

          orbitz.com, priceline.com and expedia.com. This term also includes all other

          websites owned and operated by Defendant or by third parties to book or reserve

          guest accommodations at the hotel. The purpose of these websites is so that members

          of the public may reserve guest accommodations and review information pertaining

          to the goods, services, features, facilities, benefits, advantages, and accommodations


                                            4
      Case 1:19-cv-00269-AW-GRJ Document 1 Filed 11/12/19 Page 5 of 11



           of the Property. As such, these websites are subject to the requirements of 28 C.F.R.

           Section 36.302(e).

10.        Prior to the commencement of this lawsuit, Plaintiff visited the websites on

           September 16, 2019, November 1, 2019, November 2, 2019 and November 3, 2019

           for the purpose of reviewing and assessing the accessible features at the Property and

           ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and her

           accessibility needs. However, Plaintiff was unable to do so because Defendant failed

           to comply with the requirements set forth in 28 C.F.R. Section 36.302(e). As a result,

           Plaintiff was deprived the same goods, services, features, facilities, benefits,

           advantages, and accommodations of the Property available to the general public.

           Specifically, there was one reference to a room labeled "Mobility Accessible - 2

           Double Beds" with the statement "Mobility Accessible" in the description. There was

           no option to book an accessible room. No information was given as to whether or

           where it offers compliant/accessible roll-in showers, tubs, built in seating,

           commodes, grab bars, sinks, wrapped pipes, sink and door hardware, properly located

           amenities, sufficient maneuvering spaces, compliant doors, furniture, controls and

           operating mechanisms. The website does not contain any information as to whether

           all goods, facilities and services at the property are connected by a compliant

           accessible route, nor does the website contain any information as to the accessibility

           of routes connecting all the features of the hotel, the transaction counter, parking, and

           common area restrooms. The website does not give any information as to whether

           accessible rooms are on the ground floor or if an elevator is provided within an


                                              5
Case 1:19-cv-00269-AW-GRJ Document 1 Filed 11/12/19 Page 6 of 11



     accessible route. Nor does the website give any information regarding the pool/pools

     having an accessible lift. The hotel websites including third party booking sites state

     that the hotel has an outdoor swimming pool, nightclub/dj, fishing, kid-friendly

     buffet, bar, restaurant, free public parking, business center, meeting/banquet

     facilities, vending machine, computer station; however, there is no information as to

     whether any or all of these hotel features are accessible. Booking.com had one

     option to book a room labeled "Double Room with Two Double Beds - Disability

     Access/Non-Smoking" with no information as to what makes this room accessible;

     hotel amenities, room types and amenities are all listed in detail; no information was

     given about accessibility in the hotel other than the statements "Accessible parking"

     and "Facilities for disabled guests". Agoda.com had no option to book an accessible

     room; hotel amenities, room types and amenities are all listed in detail; no

     information was given about accessibility in the hotel other than the statement

     "Facilities for disabled guests". Orbitz.com had one option to book a room labeled

     "Standard Room, 2 Double Beds,           Accessible, Bathtub" with the statement

     "Wheelchair Accessible" in the description; hotel amenities, room types and

     amenities are all listed in detail; no information was given about accessibility in the

     hotel other than the statements "Accessible bathroom", "Wheelchair accessible path

     of travel", "Roll-in shower", "Wheelchair accessible parking", "Assistive listening

     devices available", "Braille or raised signage" and "In-room accessibility".

     Priceline.com had one option to book a room labeled "Double Room with Two

     Double Beds - Disability Access/Non-Smoking" with no description as to what


                                       6
      Case 1:19-cv-00269-AW-GRJ Document 1 Filed 11/12/19 Page 7 of 11



           makes this room accessible; hotel amenities, room types and amenities are all listed

           in detail; no information was given about accessibility in the hotel other than the

           statements "Accessible Rooms/Facilities" and "Handicapped Rooms/Facilities".

           Expedia.com had one option to book a room labeled "Standard Room, 2 Double

           Beds, Accessible, Bathtub" with the statement "Wheelchair accessible" listed in the

           description; hotel amenities, room types and amenities are all listed in detail; no

           information was given about accessibility in the hotel other than the statements

           "Accessible bathroom", "Wheelchair accessible path of travel", "Roll-in shower",

           "Braille or raised signage", "Wheelchair accessible parking", "Assistive listening

           devices available" and "In-room accessibility".

11.        In the near future, Plaintiff intends to revisit Defendant's websites and/or online

           reservations system in order to test them for compliance with 28 C.F.R. Section

           36.302(e) and/or to utilize the websites to reserve a guest room and otherwise avail

           herself of the goods, services, features, facilities, benefits, advantages, and

           accommodations of the Property.

12.        Plaintiff is continuously aware that the subject websites remain non-compliant and

           that it would be a futile gesture to revisit the websites as long as those violations exist

           unless she is willing to suffer additional discrimination.

13.        The violations present at Defendant's websites infringe Plaintiff's right to travel free

           of discrimination and deprive her of the information required to make meaningful

           choices for travel. Plaintiff has suffered, and continues to suffer, frustration and

           humiliation as the result of the discriminatory conditions present at Defendant's


                                               7
      Case 1:19-cv-00269-AW-GRJ Document 1 Filed 11/12/19 Page 8 of 11



           website. By continuing to operate the websites with discriminatory conditions,

           Defendant contributes to Plaintiff's sense of isolation and segregation and deprives

           Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges

           and/or accommodations available to the general public. By encountering the

           discriminatory conditions at Defendant's website, and knowing that it would be a

           futile gesture to return to the websitesunless she is willing to endure additional

           discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

           services and benefits readily available to the general public. By maintaining a

           websiteswith violations, Defendant deprives Plaintiff the equality of opportunity

           offered to the general public. Defendant's online reservations system serves as a

           gateway to its hotel. Because this online reservations system discriminates against

           Plaintiff, it is thereby more difficult to book a room at the hotel or make an informed

           decision as to whether the facilities at the hotel are accessible.

14.        Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

           of the Defendant’s discrimination until the Defendant is compelled to modify its

           websitesto comply with the requirements of the ADA and to continually monitor and

           ensure that the subject websitesremains in compliance.

15.        Plaintiff has a realistic, credible, existing and continuing threat of discrimination

           from the Defendant’s non-compliance with the ADA with respect to these websites.

           Plaintiff has reasonable grounds to believe that she will continue to be subjected to

           discrimination in violation of the ADA by the Defendant.




                                              8
      Case 1:19-cv-00269-AW-GRJ Document 1 Filed 11/12/19 Page 9 of 11



16.        The Defendant has discriminated against the Plaintiff by denying her access to, and

           full and equal enjoyment of, the goods, services, facilities, privileges, advantages

           and/or accommodations of the subject website.

17.        The Plaintiff and all others similarly situated will continue to suffer such

           discrimination, injury and damage without the immediate relief provided by the ADA

           as requested herein.

18.        Defendant has discriminated against the Plaintiff by denying her access to full and

           equal enjoyment of the goods, services, facilities, privileges, advantages and/or

           accommodations of its place of public accommodation or commercial facility in

           violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

           Defendant continues to discriminate against the Plaintiff, and all those similarly

           situated by failing to make reasonable modifications in policies, practices or

           procedures, when such modifications are necessary to afford all offered goods,

           services, facilities, privileges, advantages or accommodations to individuals with

           disabilities; and by failing to take such efforts that may be necessary to ensure that

           no individual with a disability is excluded, denied services, segregated or otherwise

           treated differently than other individuals because of the absence of auxiliary aids and

           services.

19.        Plaintiff is without adequate remedy at law and is suffering irreparable harm.

           Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

           fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205

           and 28 CFR 36.505.


                                             9
      Case 1:19-cv-00269-AW-GRJ Document 1 Filed 11/12/19 Page 10 of 11



20.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

             Injunctive Relief, including an order to require the Defendant to alter the subject

             websites to make them readily accessible and useable to the Plaintiff and all other

             persons with disabilities as defined by the ADAand 28 C.F.R. Section 36.302(e); or

             by closing the websitesuntil such time as the Defendant cures its violations of the

             ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendant including an order to revise its websitesto

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websitesto ensure that it remains in compliance with said requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.

             Respectfully Submitted,


                                            By: /s/ Kimberly A. Corkill, Esq.

                                            Kimberly A. Corkill, Of Counsel
                                            Thomas B. Bacon, P.A.
                                            7 N. Coyle Street
                                            Pensacola, FL 32502


                                               10
Case 1:19-cv-00269-AW-GRJ Document 1 Filed 11/12/19 Page 11 of 11



                             ph. 850-375-3475
                             fx 877-828-4446
                             kimberlyatlaw@gmail.com
                             Florida Bar Id. No. 84942

                             Thomas B. Bacon, Esq.
                             Thomas B. Bacon, P.A.
                             644 North Mc Donald St.
                             Mt. Dora, FL 32757
                             ph. (850)375-3475
                             kimberlyatlaw@gmail.com
                             Florida Bar. Id. No. 84942
